Citation Nr: 0705712	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision that 
denied service connection for post traumatic stress disorder 
(PTSD).  The veteran filed a notice of disagreement (NOD) in 
October 2004.  The RO issued a statement of the case (SOC) in 
August 2005 and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2005.

In August 2006, the veteran testified during a hearing before 
the undersigned Veteran's Law Judge at the San Antonio 
satellite office of the RO in Houston, Texas; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished. 

2.  While the record reflects at least one assessment of 
PTSD, there are no service records or other supporting 
documents corroborating either combat service or the 
occurrence of specific in-service stressor. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal have been accomplished.

In a June 2004 RO pre-rating notice letter, the RO notified 
the veteran and his representative of the criteria for 
establishing entitlement to service connection for PTSD.  The 
June 2004 letter explained the type of evidence needed to 
establish each element of a service connection claim, to 
include an injury or disease that began or was made worse 
during service, or an event in service causing injury or 
disease, a current disability; and a relationship between the 
current disability and service.  Additionally, the letter 
requested that the veteran provide evidence of any verifiable 
combat related stressor medal,  and specific details of the 
combat-related incident(s) that resulted in PTSD.  After the 
letter, the RO afforded the veteran and his representative 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies; requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted VA to obtain evidence for consideration.  
The RO enclosed the VA Form 21-4122 and requested that the 
veteran provide authorization for release of information for 
treatment records not already of record.  The June 2004 
letter also identified the evidence that had been received in 
support of the claim.  In a May 2005 letter, the RO advised 
the veteran that the National Personnel Records Center (NPRC) 
was not able to provide his service personnel records because 
the records were not available.  The RO requested that the 
veteran provide copies of any personnel records and 
alternative evidence information in his possession.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements were 
provided to the veteran before and after the rating action on 
appeal.  However, the Board finds that, with respect to this 
matter, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claim, and afforded several opportunities to present 
information and/or evidence in support of the claim, which he 
has done.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claim on appeal.  
Neither in response to any RO letters nor at any other point 
during the pendency of this appeal has the appellant informed 
the RO of the existence of any evidence that needs to be 
obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  See also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error). 

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, the existence of a disability, a connection between 
the veteran's service and that disability, the degree of 
disability, and the effective date pertaining to the 
disability).  In this case, the veteran's status is not at 
issue, and the RO has provided the veteran notice pertinent 
to current disability and nexus pursuant to a June 2004 
letter noted above.  While the RO has not afforded the 
veteran notice pertaining to the degree of disability or the 
effective date, on these facts, such omission is harmless.  
Id.  As the Board's decision herein denies the appellant's 
claims for service connection, no disability rating or 
effective date is being, or is to be, assigned, and there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
in connection with the claim has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim; as a result of these efforts, service 
medical records, private medical records, and VA medical 
records have been associated with the record.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
that need to be obtained.  The record also presents no basis 
for further developing the record to create an additional 
evidence to be considered in connection with the claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellant decision on the claim on appeal. 


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

In this case, the medical evidence includes a May 2004 VA 
outpatient record reflects a diagnosis of PTSD.  PTSD clinic 
records reflect the veteran's participation in the PTSD 
clinic and individual psychotherapy sessions.  Setting aside, 
for the moment, the question of whether the such records 
reflect a valid diagnosis for purposes of establishing 
service connection for PTSD, in this case, the claim must be 
denied because another essential criterion for establishing 
service connection for PTSD-credible evidence that the 
claimed stressor actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting  
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or  
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1);  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, or 
combat is not established, then the claimant's lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet.  App. 389, 395 (1996).  See 
also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 
283, 289-290 (1994).

In this case, the veteran has asserted several in-service 
combat experiences, to include associated with coat tail 
duty" in Korea (in which he had to "to kill anything in 
front of the tank" and through the tanker scope, he saw 
friends and coworkers wounded, bleeding, crying, and dead); 
as well as an experience while providing tank support and 
ground cover with the U.S. Army 3rd Infantry Division in 
Korea, he "went out of a tank" and a grenade came from 
somewhere and hit his leg (after which he reported that a 
corpsman "checked him out" but that he was not 
hospitalized).  

The DD-214 reflects that the veteran had active military 
service from May 1953 to April 1955, and that his most 
significant duty assignment was with the Tank Company 2nd 
Infantry Division as a gunner.  This assignment, 
notwithstanding, the objective record does not establish that 
the veteran actually engaged in combat with the enemy, to 
include as indicated by the award of any medals typically 
associated with actual combat service.  Other than the DD-
214-which reflects the receipt of medals associated with 
service in Germany, not Korea-none of the veteran's 
personnel records are available.  While the veteran has 
advanced differing accounts of temporary duty in Korea-30 
days, on one occasion, and 90 days on another, the fact 
remains that there is no objective evidence to support the 
veteran's assertions that he served in Korea, or that engaged 
in combat with the enemy associated with such service.  The 
Board points out that 

There record also includes no objective evidence that 
verifies the occurrence of any claimed in service stressful 
experience.  In fact, the only clearly articulated stressor-
the veteran's assertion that his right leg was injured by 
shrapnel from an exploding grenade-is actually contradicted 
by the available service medical records (SMRs).  SMRs from 
the U.S. Army Hospital in Roberts, California for the period 
from May 1953 to July 1953 document findings that the veteran 
was hospitalized and treated for a large skinned area on the 
anterior lateral aspect of the right lower leg, right ankle, 
and dorsum of the foot.  However, the records also reflect 
that the veteran reported that he fell out of a top bunk at 
"Ft. Sam" about two weeks prior to admission; no mention of 
any shrapnel wound, as claimed, is made.  Moreover, in a July 
1953 hospital clinical record brief, the examiner reported a 
diagnosis of skin ulcer not elsewhere classified, and that 
the veteran was returned to duty in July 1953.  To whatever 
extent the veteran may be suggesting that the shrapnel wound 
occurred on another occasion, the Board notes veteran's April 
1955 separation examination report reflects findings of 
normal skin and lymphatics, normal lower extremities, normal 
feet, and no significant or interval history.  No history of 
combat injuries or combat wounds is documented.  

The Board also points out that, the record also includes a 
May 2006 medical record reflecting a QTC examiner's opinion 
that the veteran's right knee and right foot conditions are 
due to the war wound and that the right ankle condition is 
related to the war wound of the right lower leg resulting in 
a chronic ankle condition, clearly, such opinion was based on 
the veteran's own reported history and not on review of 
service medical records that clearly do not establish the 
existence of any "combat" wound at service separation.  
Significantly, the Board notes that, in this claim, the 
occurrence of a pivotal in-service event-here, the claimed 
shrapnel wound-cannot be established on the basis of an 
after-the-fact medical opinion.  See, e.g., Moreau, 9 Vet, 
App. at 396.  In any event, the Board points out that, as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

Finally, the Board notes that the record presents no basis 
for any further development regarding the veteran's claimed 
stressor.  In the June 2004 letter, the RO requested that the 
veteran submit evidence of being in receipt of a combat-
related medal, and specific details of the combat related 
incident(s) resulting in PTSD.  The veteran did not complete 
and return the enclosed questionnaire.  In a September 2004 
letter,  the RO reiterated its request for additional 
evidence to support the claim.  Again, the veteran did not 
respond with evidence or specific information.  In no other 
correspondence or testimony of record has the veteran 
articulated any other identifiable stressor and provided 
sufficient details (to include date and location) that would 
warrant any attempt to independently verify the occurrence of 
any such stressor.  The Board points out that the Internet 
article provided by the veteran (pertaining to the 2nd 
Infantry Division during the Korean War) is not specific to 
him, and, hence, does not provide any information pertinent 
to his claim.

As there is no credible evidence that any claimed in-service 
stressor(s) occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, absent credible evidence to 
support the claim, as required by regulation, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


